*1245We confirm. The misbehavior report and related documentation, together with the testimony adduced at the hearing, provide substantial evidence supporting the determination of guilt (see Matter of Hamilton v Fischer, 84 AD3d 1614 [2011]; Matter of Malik v Bezio, 76 AD3d 1128,1128 [2010]). Petitioner’s denial of the charges and claim that the misbehavior report was fabricated presented a credibility issue for the Hearing Officer to resolve (see Matter of Coleman v Fischer, 87 AD3d 778, 779 [2011]; Matter of Cooper v Prack, 85 AD3d 1470, 1471 [2011]). Furthermore, his assertion that the Hearing Officer was biased has not been preserved for our review due to his failure to raise it in his administrative appeal (see Matter of Britt v Fischer, 54 AD3d 1087 [2008]).
Peters, J.P, Lahtinen, Malone Jr., McCarthy and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.